                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOHN SWAN,                                    )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )      Case No. 3:18-cv-1090-NJR-DGW
                                              )
GENERAL CABLE INDUSTRIES, INC.,               )
                                              )
       Defendant.                             )

            CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER

       The parties, by and through their respective counsel, hereby stipulate to the terms of this

Protective Order. Accordingly, IT IS HEREBY ORDERED THAT:

       1.      In the course of discovery or hearings conducted in this matter, the parties may

produce certain information and documents that will include confidential personnel, employment

and/or medical information and records of past and current employees who are not parties to this

case; confidential commercial, business and financial information and records of Defendant

General Cable Industries, Inc.; and/or other confidential information and records, including

Defendant General Cable Industries, Inc.’s internal policies, business operations and practices.

       2.      This Stipulated Protective Order shall govern any record of information produced

in this action and designated pursuant to this Stipulated Protective Order, including all designated

deposition testimony, all designated testimony taken at a hearing or other proceeding, all

designated deposition exhibits, interrogatory answers, admissions, documents and other discovery

materials, whether produced in response to interrogatories, requests for admissions, requests for

production of documents or other formal methods of discovery.

       3.      During the course of discovery or any hearing in this matter, whenever a party

produces or discloses or anticipates producing or disclosing any confidential personnel,
employment, commercial, business, financial, and/or other confidential information, the disclosing

or producing party may designate that material as “Confidential” (hereinafter “Confidential

Information”).        The following limitations on the use and disclosure of such Confidential

Information shall be imposed.

       4.        All copies of documents, discovery responses or other materials produced and

designated as Confidential Information, and those portions or transcripts of depositions or other

testimony in which Confidential Information has been designated shall have clearly stamped

thereon “Confidential” in a place or manner which avoids any interference with the legibility of

the material.

       5.        Documents, discovery responses, deposition and hearing transcripts, and other

materials designated as Confidential Information and stamped “Confidential” pursuant to

paragraphs 2, 3, and 4 and the information contained therein shall be used only in connection with

the prosecution or defense of this litigation and may be disclosed only as follows:

                 a.       Unless otherwise specifically agreed in writing between the parties,

       Confidential Information may be disclosed only to the parties, the parties’ attorneys,

       members of the paralegal, secretarial or clerical staff assisting such counsel, and court

       reporters covering depositions or court hearings.

                 b.       Counsel for the receiving party may disclose Confidential Information of

       the disclosing party to independent experts specifically retained or consulted for the

       purposes of this litigation. The counsel disclosing such material to such persons shall be

       responsible for obtaining an executed certificate in advance of such disclosure that states

       that he or she has read this Stipulated Protective Order and agrees to comply with its terms.




                                                  2
               c.      No copies of Confidential Information shall be provided to witnesses who

       are not otherwise entitled to access to such documents hereunder. The use of Confidential

       Information in accordance with this Stipulated Protective Order in the taking of depositions

       or at any hearing or trial in this matter, including their use as exhibits in such depositions,

       shall not cause such documents or information to lose their status as Confidential

       Information.

               d.      The parties will use reasonable care to avoid designating any documents or

       information as Confidential Information that is not entitled to such designation or which is

       generally available to the public. The parties shall designate only that part of a document

       or deposition that is Confidential Information, rather than the entire document or

       deposition. For example, if a party claims that a document contains sensitive personnel or

       employment information that is Confidential, the party will designate only that part of the

       document setting forth the specific personnel or employment information as Confidential,

       rather than the entire document.

       6.      After termination of this litigation, whether by trial, appeal, settlement or otherwise,

the provisions of this Stipulated Protective Order with respect to the use and dissemination of

Confidential Information shall continue to be binding. All copies of any such information received

by opposing counsel shall be returned or destroyed at the termination of this litigation and

receiving counsel shall certify, in writing, to counsel for the disclosing or producing party that

such documents have been returned or destroyed.

       7.      The Court shall retain jurisdiction over the attorneys, the parties and any recipients

of Confidential Information for enforcement of the provisions of the Stipulated Protective Order

following termination of this litigation.




                                                  3
       8.      Nothing in this Stipulated Protective Order shall be deemed or construed to be a

waiver by either party of its right to object on any grounds to the use of any Confidential

Information, or any portions thereof, at the trial of this matter.

       9.      Documents, discovery responses or other materials designated as Confidential

Information may be copied or otherwise reproduced without the permission of the producing party

or an order of the Court by persons entitled to receive such information pursuant to paragraph 5 of

this Stipulated Protective Order, provided that the use of such copies is restricted in accordance

with this Stipulated Protective Order.       All copies so made shall be deemed Confidential

Information under the terms of this Stipulated Protective Order and shall be destroyed at the

termination of this litigation as provided in paragraph 6 herein.

       10.     In the event a party contends that the information or documents produced pursuant

to this Stipulated Protective Order and designated as Confidential Information should not be

subject to the limitations on disclosure contained herein, then the parties may so agree in writing,

or, if the parties cannot reach agreement, the party challenging the designation may apply to the

Court for relief from the Stipulated Protective Order.

       11.     This Stipulated Protective Order does not restrict or otherwise limit the disclosing

or producing party from the use by or dissemination of its or their own confidential information

and materials in any manner whatsoever, including to its employees, attorneys, agents, experts and

consultants.




                                                   4
       12.     This Stipulated Protective Order shall be binding upon the parties hereto, their

successors, representatives and assigns, as well as all counsel for the parties hereto and their

paralegals and office employees.

       Respectfully submitted this 19th day November of, 2018.

 BOYLE BRASHER LLC                                 JACKSON LEWIS P.C.

 /s/ Andrew C. Corkery (with consent)              /s/ Katrina Y. Morgan
 Andrew C. Corkery, #06273816                      Katrina Y. Morgan, #6297238
 5000 West Main Street, P.O. Box 23560             222 S. Central Avenue, Ste. 900
 Belleville, IL 62223                              St. Louis, MO 63105
 (618) 277-9000 - Telephone                        (314) 827-3939 – Telephone
 (618) 277-4594 - Facsimile                        (314) 827-3940 – Facsimile
 acorkery@boylebrasher.com                         Katrina.Morgan@jacksonlewis.com

 And                                               Attorneys for Defendant

 Todd McFarland, #06272690
 General Conference of Seventh-day Adventists
 12501 Old Columbia Pike
 Silver Spring, MD 209904-6600
 mcfarlandt@gc.adventist.org

 Attorneys for Plaintiff


IT IS SO ORDERED

DATED: December 5, 2018




                                                    DONALD G. WILKERSON
                                                    United States Magistrate Judge




                                               5
